 



EXHIBIT 10.6
ABM INDUSTRIES INCORPORATED
“PRICE-VESTED” PERFORMANCE STOCK OPTION PLAN
STOCK OPTION AGREEMENT
THIS AGREEMENT (“Agreement”) dated as of the Grant Date between ABM Industries
Incorporated, a Delaware corporation (the “Company”), and Employee Name (the
“Optionee”).
WITNESSETH:
The Company has adopted the ABM Industries Incorporated “Price-Vested”
Performance Stock Option Plan (the “Plan”). The Plan is made a part hereof with
the same effect as if set forth in this Agreement. All capitalized terms that
are used herein and not otherwise defined shall have the meanings set forth in
the Plan.
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived here from, the parties hereto agree as follows:

1.   Grant of Options.       Subject to the provisions of this Agreement and to
the Plan, the Company hereby grants to the Optionee the right and option (the
“Option”) to purchase:

  a.   XXXX shares of common stock (“Common Stock”) of the Company at an
exercise price of $___per share and a Vesting Price of $___per share,     b.  
XXXX shares of Common Stock at an exercise price of $___per share and a Vesting
Price of $___per share,     c.   XXXX shares of Common Stock at an exercise
price of $___per share and a Vesting Price of $___per share, and     d.   XXXX
shares of Common Stock at an exercise price of $___per share and a Vesting Price
of $___per share.

2.   Exercisability of Options.

  a.   No unvested and/or expired Option may be exercised, and     b.   any
unexpired vested Option may be exercised in whole or in part at the times and in
the manner set forth in the Plan; provided, however, that an unexpired vested
Option may not be exercised:

  (1)   before the first (1st) anniversary of its date of grant,     (2)   at
any one time as to fewer than 100 shares, or such number of shares as to which
such Option is then exercisable if such number of shares is less than 100,    
(3)   on or after the tenth (10th) anniversary of its date of grant.



1



--------------------------------------------------------------------------------



 



3.   Vesting of Options.       Each Option granted hereunder shall vest in the
circumstances set forth in the Plan or as set forth in this paragraph. During
the four-year period commencing on its date of grant, each Option granted
hereunder shall vest at such time as the Fair Market Value of the Common Stock
shall have been equal to or greater than the Vesting Price with respect to such
Stock Option for ten (10) trading days in any period of thirty (30) consecutive
trading days. Any Stock Option that has not vested on or before the close of
business on the fourth (4th) anniversary of its date of grant shall vest at the
close of business on the eighth (8th) anniversary of its date of grant, if such
Option has not previously terminated.   4.   No Right to Employment.      
Nothing in this Agreement or the Plan shall confer upon the Optionee any right
to continue in the employ of the Company or any of its Affiliates, or interfere
in any way with the right of the Company or any such Affiliate to terminate such
employment with or without cause at any time whatsoever absent a written
employment contract to the contrary.   5.   Effect of Certain Changes.

  a.   If there is any change in the number of issued shares of Common Stock
through the declaration of stock dividends, or through recapitalization
resulting in stock splits, or combinations or exchanges of such shares, the
number of Options granted pursuant to this Agreement that have not been
exercised or lapsed, and the price per share of such Options shall be
proportionately adjusted by the Committee to reflect any increase or decrease in
the number of shares of Common Stock, provided, however, that any fractional
shares resulting from such adjustment shall be eliminated.     b.   In the event
of a change in the Common Stock of the Company as presently constituted, which
is limited to a change of all of its authorized shares with a par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be a Common Stock
within the meaning of this Agreement and the Plan.     c.   To the extent that
the foregoing adjustments relate to stock or securities of the Company, such
adjustments shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.

6.   Change in Control.       Notwithstanding any provision of this Agreement or
any other agreement to the contrary, if any amount or benefit to be paid or
provided under this Agreement or any other agreement would be an Excess
Parachute Payment, but for the application of this sentence, then the payments
and benefits to be paid or provided under this agreement and any other agreement
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will not be made if such reduction would result in Employee’s
receiving an After-Tax Amount less than 90% of the After-Tax Amount under this
agreement or under any other agreement without regard to this clause. Whether
requested by the Employee or the Company, the determination of whether any
reduction in such payments or benefits to be provided under this Agreement or
otherwise is required pursuant to the preceding sentence, will be made at the
expense of the Company by the Company’s independent accountants or benefits
consultant. The fact that the Employee’s right to payments or benefits may be
reduced by reason of the limitations contained in this paragraph will not of
itself limit or otherwise affect any other rights of

2



--------------------------------------------------------------------------------



 



    the Employee pursuant to this Agreement or any other agreement. In the event
that any payment or benefit intended to be provided is required to be reduced
pursuant to this paragraph, the Employee will be entitled to designate the
payments and/or benefits to be so reduced in order to give effect to this
paragraph. The Company will provide the Employee with all information reasonably
requested by the Employee to permit the Employee to make such designation. In
the event that the Employee fails to make such designation within 10 business
days after receiving notice from the Company of a reduction under this
paragraph, the Company may effect such reduction in any manner it deems
appropriate. The term “Excess Parachute Payment” as used in this Agreement means
a payment that creates an obligation for Employee to pay excise taxes under
Section 280G of the Internal Revenue Code or any successor provision thereto and
the term “After-Tax Amount” means the amount to be received by Employee
determined on an after-tax basis taking into account the excise tax imposed
pursuant to Section 4999 of the Internal Revenue Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law and
any applicable federal, state and local income and employment taxes.

7.   Payment of Transfer Taxes, Fees and Other Expenses.       The Company
agrees to pay any and all original issue taxes and stock transfer taxes that may
be imposed on the issuance of shares acquired pursuant to exercise of the
Options, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.   8.   Taxes and Withholding.

  a.   No later than the date of exercise of any Options granted hereunder, and
prior to the delivery of any shares of Stock to any Optionee, the Optionee shall
pay to the Company or make arrangements satisfactory to The Committee regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Options and the Company shall, to the extent
permitted or required by law, have the right to deduct from any payment of any
kind otherwise due to the Optionee, federal, state and local taxes of any kind
required by law to be withheld upon the exercise of such Options,     b.  
Optionee agrees that, in the event any governmental taxing authority claims that
any unpaid taxes, interest or penalties are due and owing in connection with The
Optionee’s exercise of any Stock Options granted under the Plan, the Optionee
will be solely responsible to defend and/or pay any such claim. Employee further
agrees to indemnify and hold The Company harmless from defending and/or paying
any such claim, including reasonable attorney’s fees, in the event that any
governmental taxing authority seeks payment of any and all such unpaid taxes,
interest or penalties from the Company.

9.   Notices.       Any notice to be given under the terms of this Agreement
shall be in writing and delivered to the Company at 160 Pacific Avenue, Suite
#222, San Francisco, California, 94111, Attention: Corporate Secretary, and to
the Optionee at his/her address of record or at such other address as either
party may hereafter designate in writing to the other.   10.   Effect of
Agreement.       Except as otherwise provided hereunder, this Agreement shall be
binding upon and shall inure to the benefit of any successor(s) of the Company.
  11.   Laws Applicable to Construction.

3



--------------------------------------------------------------------------------



 



    The Options have been granted, executed and delivered in the State of
California, and the interpretation, performance and enforcement of this
Agreement, shall be governed by the laws of the State of California, as applied
to contracts executed in and performed wholly within the State of California.  
12.   Interpretation.       In the event of any ambiguity in this Agreement, any
term which is not defined in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to:

      a.   interpret the Plan,         b.   prescribe, amend and rescind rules
and regulations relating to the Plan, and         c.   make all other
determinations deemed necessary or advisable for the administration of the Plan.

13.   Headings.       The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.   14.   Amendment.       This Agreement
may not be modified, amended or waived in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Optionee has hereunto set his or
her hand.

     
ABM INDUSTRIES INCORPORATED:
  OPTIONEE:
 
   
 
         
Henrik C. Slipsager
  Employee
President and Chief Executive Officer
   

4